                                                                  JS-6
 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
                                 )
11                               ) Case No.: CV 19-08853-CJC(MRWx)
                                 )
12
     TESORO REFINING & MARKETING )
                                 )
13   COMPANY LLC,                )
                                 )
14                               )
                 Plaintiff,      ) JUDGMENT
15                               )
          v.                     )
16                               )
                                 )
17   UNITED STEEL, PAPER AND     )
     FORESTRY, RUBBER,           )
18
     MANUFACTURING, ENERGY,      )
                                 )
19   ALLIED-INDUSTRIAL AND       )
     SERVICE WORKERS             )
20
     INTERNATIONAL UNION,        )
                                 )
21   A.F.L.-C.I.O. LOCAL 675,    )
                                 )
22                               )
                 Defendant.      )
23                               )
24

25
           Plaintiff Tesoro Refining & Marketing Company LLC brings this action to vacate
26
     a labor arbitration award issued in a dispute with Defendant United Steel, Paper and
27
     Forestry, Rubber, Manufacturing, Energy, Allied Industrial and Service Workers
28


                                                -1-
 1   International Union, AFL-CIO, Local 675. Defendant’s motion to dismiss the Complaint
 2   for lack of subject matter jurisdiction came for consideration before this Court. The
 3   Court hereby ORDERS that:
 4

 5         1.     Defendant’s motion to dismiss is GRANTED. As set out in its concurrently
 6                issued Order, the Court finds that this dispute is not ripe for judicial review.
 7

 8         2.     Plaintiff’s Complaint is DISMISSED WITHOUT PREJUDICE, pursuant
 9                to Federal Rule of Civil Procedure 12(b)(1).
10

11         DATED:       December 5, 2019
12                                                 __________________________________
13                                                        CORMAC J. CARNEY
14                                                 UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  -2-
